Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 9, 2016

                                       No. 04-16-00715-CV

                      IN THE INTEREST OF M.L.D.R.E. AND D.A.E.,

                    From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3147-CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notice stating appellant has not designated materials to be
included in the clerks’ record. Appellant is not required to file a request for or designation of
materials to be included in the clerk’s record. See TEX. R. APP. P. 35.3(a); 34.5(a), (b). The filing
of the notice of appeal triggers the clerk’s duty to prepare, certify, and file the clerk’s record, as
long as appellant has either established she is indigent, see TEX. R. APP. P. 20.1, or made
satisfactory arrangements to pay the clerk’s fee. See TEX. R. APP. P. 35.3(a). We order the trial
court clerk, Jo Ann Cervantes, to file the clerk’s record by November 18, 2016.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court